Citation Nr: 1104754	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-29 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
forearm injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 2002 to January 2006.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Veteran failed to appear at a hearing 
before the Board. Without good cause shown for the failure to 
appear, the request for the hearing is deemed withdrawn.  38 
C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The service treatment records show that in August 2004 the 
Veteran sustained a soft tissue injury to his right forearm when 
his forearm was caught in a hanger door.  X-rays and a MRI were 
negative for a fracture.  After the injury, the Veteran 
complained of numbness in his fingers.  The pertinent findings 
were weakness in the ulnar nerve distribution and sensory deficit 
in the median, ulnar, and radial nerve distribution.  
Electrodiagnostic testing was normal.  The Veteran did receive 
physical therapy.  Also, in June 2005, the Veteran was in a 
vehicle accident and he injured his right shoulder. 

After service, the Veteran filed claims for service connection 
for the residuals of the injuries to the right forearm and to the 
right shoulder.




On VA examination in June 2006, the VA examiner concluded that 
the injury to the right forearm had resolved, and in the rating 
decision in August 2006, the RO denied service connection because 
there was no evidence of a current disability.  The RO did grant 
service connection for residuals of the right shoulder injury.

Thereafter, VA records show that in January 2007 the Veteran 
complained of swelling in the forearm and numbness in the right 
fourth and fifth fingers.  The assessment was past trauma and 
ulnar neuropathy.  Electrodiagnostic testing to determine the 
extent of the injury was planned.  The results of the testing are 
not in the record. 

As additional VA records, pertinent to the claim, have been 
identified, further development under the duty to assist is 
needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since January 2007, 
including any consultations for surgery 
and any report of electromyography (EMG) 
or nerve conduction (NCS) testing, from 
the West Los Angeles VA Medical Center. 

2.  Afford the Veteran VA orthopedic and 
neurological examinations to determine 
whether the Veteran has any soft tissue 
residuals or neurological residuals due to 
the in-service right forearm injury.  

If there is no VA record of an EMG or NCS 
testing, then examination should include 
EMG or NCS testing of the right ulnar, 
median and radial nerves. 

The Veteran's file should be made 
available to the examiner for review.



3.  After the above development is 
completed, adjudicate the claim for 
service connection for residuals of a 
right forearm injury.  If the 
determination remains adverse to the 
Veteran, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


